Filed 11/25/20 In re A.M. CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


  In re A.M., a Person Coming                                B304707
  Under the Juvenile Court
  Law.                                                       (Los Angeles County
  LOS ANGELES COUNTY                                         Super. Ct. No. 19CCJP05963)
  DEPARTMENT OF
  CHILDREN AND FAMILY
  SERVICES,

            Plaintiff,

            v.

  A.M.,

            Objector and Appellant,

  CESAR M.,

       Defendant and
  Respondent.
     APPEAL from an order of the Superior Court of Los
Angeles County, Steff Padilla, Judge Pro Tempore.
Dismissed.
     Marissa Coffey, under appointment by the Court of
Appeal, for Objector and Appellant.
     Pamela Deavours, under appointment by the Court of
Appeal, for Defendant and Respondent.
             ________________________________

      A.M. (minor) appeals a January 6, 2020 order granting
father Cesar M. reunification services. Minor argued on
appeal that the juvenile court erred when it failed to bypass
father’s reunification services under Welfare and
Institutions Code section 361.5, subdivision (b)(10). On
November 5, 2020, while minor’s appeal was pending, the
juvenile court terminated reunification services for both
parents, finding that the Department of Children and
Family Services had offered reasonable reunification
services, and that parents’ participation was not substantial.
      On November 9, 2020, we provided the parties an
opportunity to address whether we should take judicial
notice of the court’s November 5, 2020 order terminating
reunification services and declare minor’s current appeal
moot. Minor filed a letter brief agreeing that the appeal was
moot. No additional letter briefs were filed.
      “‘An appeal becomes moot when, through no fault of
the respondent, the occurrence of an event renders it
impossible for the appellate court to grant the appellant




                              2
effective relief. [Citations.]’ (In re Esperanza C. (2008) 165
Cal. App. 4th 1042, 1054.)” (In re Anna S. (2010) 180
Cal. App. 4th 1489, 1498.) Taking judicial notice of the
minute order entered on November 5, 2020, (Evid. Code,
§ 452, subd. (d)), we dismiss minor’s appeal as moot.




  RUBIN, P. J.             BAKER, J.             MOOR, J.




                               3